DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 08/20/2020, in which claims 1-16 are currently pending. The application is a national stage entry of PCT/DE2019/100157, International Filing Date: 02/19/2019 and claims foreign priority to 102018103869.0 , filed 02/21/2018.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification. For ex., Applicants are invited to amend the Specification and to organize it in the ordered standard sections, if applicable, as follows:
Cross Reference to related Application;
Technical Field;
Background Information;
Summary;
Brief Description of the Drawings; and
Detailed Description.

Drawings
4- The drawings were received on 8/20/2020. These drawings are acceptable.

Claim Interpretation - 35 USC § 112
5- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Positioning element in claims 5, 9, 12 and 16, 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 
6- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7- Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, which reads “Scale element for an optical measuring device having an incremental encoder and an interferometric sensor system, wherein… apart from the reflection layer is provided for cooperation with an incremental encoder…”, the underlined clauses appear to present antecedence issues.
Claims 2-16 are similarly rejected by virtue of their dependence on claim 1.

As to claims 5 and 12, which read “… for position and/or location detection of a positioning element… comprising: an incremental encoder; an interferometric sensor system…”, the underlined clauses appear to present antecedence issues.
Claims 6-9 and 13-16 are similarly rejected by virtue of their dependence on claims 5 and 12, respectively.


Claim Rejections - 35 USC § 102

8- In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

9- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10- Claims 1-3 and 5-10 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Kwan. (PGPUB No. 2004/0263846, cited by Applicants).

As to claims 1-2, Kwan teaches a scale element (Figs. 1, 3-12, Abstract and ¶ 103-109, 122 for ex.) for an optical measuring device having an incremental encoder and an interferometric sensor system (Figs. 3-12; interferometer 30 for ex and grating reading device 10 or 11 or sensor unit 8/9 or 9/14/18 with gratings 12/13 or 20),
wherein the scale element comprises a reflection layer on one of its surfaces (bottom surface of 20), which is provided for cooperation with an interferometric sensor system (30) and a material measure (grating 12/13 or element 20), which is arranged in a direction away from and spaced apart from the reflection layer; (claim 2) wherein the material measure is arranged on a surface of the scale element which is opposite to the surface provided with the reflection layer (in Fig. 3 and ¶ 55 for ex.; the gratings are on a different surface than the bottom and top surfaces of mask table MT or the grating that is disposed on top surface of element 20 whereas the reflection layer is at its bottom (claim 2)) and is provided for cooperation with incremental encoder (grating reading device 10 or 11 or sensor unit 8/9), the reflection layer being such that it is transparent 

As to claims 3, 10, Kwan teaches the Scale element according to claim 1 and claim 2, the scale element comprises a substrate of a glass-like material (¶ 56, 123).  

As to claim 5,  Kwan teaches a measuring device (Fig. 1 with the other associated figures of the components, Abstract and ¶ 70, 89-93 ) for position and/or location detection of a positioning element, the measuring device comprising an incremental encoder; an interferometric sensor system and a scale element according to claim 1, wherein the reflection layer is provided for cooperation with the interferometric sensor system and the material measure is provided for cooperation with the incremental encoder (See Rejection of claim 1).  

As to claim 6,  Kwan teaches the measuring device according to claim 5, wherein the incremental encoder comprises a read head (grating reading  with read head 10 or 11 or sensor unit 8/9 or 9/14/18); a first light source for emitting light of a first wavelength; and the material measure of the scale element associated with the read head, and 
wherein the interferometric sensor system comprises a sensor head (sensor head in interferometer 30); a second light source for emitting light of a second wavelength (¶ 50, 55, 67); and the reflection layer of the scale element associated with the sensor head, the reflection layer facing both the read head and the sensor head (Figs. 1, 6-7, 11 for ex.), and the reflection layer is transmissive for the light of the first wavelength and reflective for the light of the second wavelength, wherein the interferometric sensor system is configured to use light of the second 

As to claim 7, Kwan teaches the measuring device according to claim 6, wherein the scale element is plate-shaped and the incremental encoder is configured and arranged to detect a position and location of the scale element within a plane defined by the scale element (plate MT and gratings 12/13 with encoder 10/11, or plate 20 with grating 21, and encoder 8/9), and the interferometric sensor system is configured and arranged to detect a position of the scale element perpendicular to the plane defined by the scale element 

As to claim 8, Kwan teaches the measuring device according to claim 5, characterized in that the interferometric sensor system has at least three sensor heads (¶ 107-109; interferometry systems, i.e. heads, for the X and Y displacements are added in addition to interferometry system for the Z displacement.)

As to claim 9, Kwan teaches a positioning device comprising: 



Claim Rejections - 35 USC § 103

11- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12- Claims 4, 11-16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kwon in view of Hall (PGPUB No. 2006/0192976).
In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

As to claims 4, 11, Kwan teaches the Scale element according to claims 3 and 10.
Kwan does not teach expressly the substrate consists of hardened sapphire glass.

Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device of Kwon according to Hall’s suggestions so that the substrate consists of hardened sapphire glass as a suitable alternative to glass (See MPEP § 2144.07 for ex.)

As to claims 12-16, the combination of Kwan and Hall teaches the Scale element according to claim 11.
Moreover, Kwon teaches (claim 12) Measuring device for position and/or location detection of a positioning element, the measuring device comprising: an incremental encoder: an interferometric sensor system; and a scale element according to claim 11, wherein the reflection layer is provided for cooperation with the interferometric sensor system and the material measure is provided for cooperation with the incremental encoder (see rejection of claim 5); (Claim 13) wherein the incremental encoder comprises: a read head; a first light source for emitting light of a first wavelength; and the material measure of the scale element associated with the read head, and wherein the interferometric sensor system comprises: a sensor head; a second light source for emitting light of a second wavelength; and the reflection layer of the scale element associated with the sensor head, the reflection layer facing both the read head and the sensor head, and the reflection layer Page 8 being transmissive for the light of the first wavelength and reflective for the light of the second wavelength, wherein the interferometric sensor system is configured to use light of the second wavelength reflected by the reflection layer and detected by the sensor (Claim 14) a measuring device according to claim 13, wherein the scale element is plate- shaped and the incremental encoder is configured and arranged to detect a position and location of the scale element within a plane defined by the scale element, and the interferometric sensor system is configured and arranged to detect a position of the scale element perpendicular to the plane defined by the scale element and a location of the scale element due to a rotation around one of two axes extending perpendicular to each other and in the plane of the scale element (See rejection of claim 7); (Claim 15) a measuring device according to claim 14, wherein the interferometric sensor system has at least three sensor heads (see the rejection of claim 8); (Claim 16) a Positioning device comprising: a positioning element; and a measuring device according to claim 15, wherein the scale element is at least one of arranged on the positioning element or is an integral part of the positioning element, and the measuring device is configured to infer a position or location, or the position and location, of the positioning element (see the rejection of claim 9).

Conclusion

The Applicants are invited to contact the Examiner to examine options of overcoming the prior art used and cited, if any, before filing a new reconsideration request.

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886